Citation Nr: 1403374	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Via Christi Hospital in Wichita, Kansas during the period from September 17, 2007, to September 27, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1969 to January 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Medical Center in Wichita, Kansas.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2012 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  On September 14, 2007, the Veteran underwent cardiac catheterization at the VA Medical Center in Wichita, Kansas, at which time it was determined the Veteran would need a repeat coronary artery bypass graft (CABG) surgery.  

2.  The VA Medical Center in Wichita, Kansas does not perform CABG procedures and following the Veteran's September 14, 2007, cardiac catheterization, CABG surgical approval was sought from the VA Medical Center in Columbia, Missouri and was denied.  

3.  On September 17, 2007, the Veteran was admitted to Via Christi Hospital with active acute coronary artery syndrome.  He subsequently underwent a triple coronary artery bypass graft (CABG), received post-surgical treatment, and was discharged home on September 27, 2007.  

4.  On September 20, 2007, prior to performing the Veteran's CABG procedure on September 22, 2007, the Via Christi Hospital case manager contacted a VA liaison and the Veteran was not transported to a VA Medical Center at that time nor did the Veteran refuse transfer to an appropriate VA (or other government) facility.  
5.  The Veteran's Via Christi Hospital treating cardiologist and cardiac surgeon reviewed the Veteran's VA Medical Center treatment records and consulted with the Veteran's VA Medical Center cardiologist prior to performing the CABG procedure.

6.  The Veteran has received all of his CABG procedure follow-up treatment from his VA Medical Center treatment providers.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at Via Christi Hospital in Wichita, Kansas during the period from September 17, 2007, to September 27, 2007, have been met.  38 U.S.C.A. §§ 1725, 1728, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances:

(a) For Veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.47 (i)(2); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 C.F.R. § 17.120 (2013); 38 U.S.C.A. § 1728 (West 2002).

All three statutory requirements must be met before reimbursement can be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 10 Vet. App. 539 (1997).  At the time of the Veteran's September 2007 unauthorized medical treatment, the Veteran was service-connected for posttraumatic stress disorder (PTSD) and was rated 100 percent.  The Board notes that payment for the Veteran's initial emergency treatment, prior to his transfer to Via Christi Hospital for further evaluation, has been made.  However, the question is whether payment or reimbursement can be made for those services which were not emergent in nature.

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may only be approved for continued, non-emergency treatment if:  (1) the non-VA facility notified VA at the time the Veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans), and the transfer of the Veteran was not accepted; and, (2) the non-VA facility made and documented reasonable attempts to request transfer of the Veteran to a VA facility (or to another Federal facility that VA has an agreement with to furnish health care services for Veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients, at a local VA (or other Federal facility) and documented such contact in the Veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.121 (b) (2013).  

A review of the record shows that the Veteran underwent cardiac catheterization at the VA Medical Center in Wichita, Kansas on September 14, 2007.  It was determined that the Veteran would require another CABG procedure.  As the Wichita VA Medical Center does not perform CABG procedures, approval to perform the procedure at the VA Medical Center in Columbia, Missouri was requested, but denied due to the Veteran's high surgical risk.  Several days later, the Veteran began experiencing chest pain.  His wife drove him to the nearest emergency room, a non-VA facility, and following evaluation and stabilization, the Veteran was transferred to Via Christi Hospital for treatment.  The Veteran's Via Christi Hospital case manager contacted a VA liaison regarding the Veteran's care and no arrangements to transfer the Veteran to another facility were made.  The Veteran underwent a CABG procedure at Via Christi Hospital on September 22, 2007, and was subsequently discharged home on September 27, 2007.  

The Veteran was denied payment or reimbursement of medical costs incurred at Via Christi Hospital on the basis that he refused to be transferred to a VA facility following stabilization of his symptoms and cessation of emergency treatment.  

At his May 2012 Board hearing, the Veteran reported that he never refused transfer to a VA facility.  In fact, the Veteran reported that he could not be transferred to either the VA Medical Center in Columbia, Missouri or the VA Medical Center in Denver, Colorado as they would not perform the surgery.  Additionally, the Veteran reported that to the best of his knowledge, he would have been referred to a private medical center for his CABG procedure as he had been when he had his first CABG procedure in 2005 as the Wichita VA Medical Center did not perform the procedure.  

The Veteran has credibly asserted that he informed Via Christi Hospital that he should be treated by VA if possible and that assertion is corroborated by the fact that the Veteran's Via Christi Hospital case manager contacted VA to ascertain his benefits and the fact that his treatment providers at Via Christi Hospital consulted with the Veteran's VA Medical Center cardiologist.  Additionally, it appears as though the Columbia VA Medical Center refused to do the Veteran's CABG procedure due to his high surgical risk.  Therefore, a federal or VA facility was not available to perform the procedure.

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore reasonable doubt must be resolved in favor of the Veteran and entitlement to payment or reimbursement for unauthorized medical expenses incurred at Via Christi Hospital in Wichita, Kansas from September 17, 2007, to September 27, 2007, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Via Christi Hospital in Wichita, Kansas during the period from September 17, 2007, to September 27, 2007, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


